Citation Nr: 0421874	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  03-05 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.  



ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel








INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1982 to June 1983.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if any action is 
required on your part.


FINDING OF FACT

Hepatitis C was not manifested in service, and is not shown 
to be related to service.  


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
the United States Court of Appeals for Veterans Claims 
(Court) provided guidance regarding notice requirements under 
the VCAA.  

VA has fully complied with the mandates of the VCAA.  The RO 
provided notification of the VCAA in October 2001 and April 
2002 (prior to the decision appealed).  By this 
correspondence, the January 2003 Statement of the Case (SOC), 
and the Supplemental SOCs dated in January 2004 and March 
2004, the veteran was advised of the controlling law and 
regulations, and informed what evidence was of record and 
what evidence was needed to establish entitlement to the 
benefit sought.  The October 2001 and April 2002 letters 
included notification of the changes in the duty to assist 
resulting from the VCAA, and provided specific notice 
concerning the appellant's and VA's respective 
responsibilities in development of evidence, including issues 
specifically related to claims involving hepatitis.  Although 
the VCAA letters advised the appellant to submit additional 
evidence within 30 days and 60 days, respectively, they went 
on to inform him that evidence received within a year would 
be considered.  In fact, everything received to date has been 
considered.  

Regarding notice content, correspondence accompanying the 
March 2004 SSOC, informed the veteran that, prior to 
returning his case to the Board for further appellate review, 
it would be held for 60 days so that he could submit any 
additional evidence in support of his claim.  Notices, 
including in April 2002, outlined what would be pertinent and 
advised the veteran to submit such evidence.  In essence, 
this was equivalent to advising him to submit everything he 
has pertinent to his claims.  No additional evidence has been 
received.  Advising him now to submit everything he has 
pertinent to his claims would serve no useful purpose.  

Regarding the duty to assist, the VCAA requires that VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the veteran suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this 
case, there is medical evidence that the veteran currently 
has hepatitis C, but there is no evidence that it was 
manifested in, or might be related to, service. Consequently, 
an examination is not necessary.  
The record includes service medical records and reports of 
post-service private medical treatment.  There is no 
indication that any pertinent evidence remains outstanding.  
All notice and duty to assist requirements are met.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review at this point.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

Factual Background

The veteran claims that service connection for hepatitis C is 
warranted because he contracted this disease as a result of a 
sexual assault in service.  (The Board notes that the matter 
of service connection for PTSD as a result of sexual assault 
in service is addressed in the REMAND which follows this 
decision).  

Service medical records are entirely negative for treatment 
or diagnosis of hepatitis C or any other liver problem.  

Private medical records dated in March 2000 note a diagnosis 
of hepatitis C.  The claims file contains reports of numerous 
hospitalizations for attempted suicide, depression, and 
suicidal ideation.  Reports dated in November 2001 indicate 
the veteran was hospitalized after attempting suicide by 
intravenous overdose of amphetamines; a urine screen on 
admission was positive for amphetamines and cocaine 
metabolites, and the veteran admitted to intravenous 
amphetamine use and snorting cocaine.  The diagnoses included 
hepatitis C, by history, bipolar disorder, alcohol 
dependence, and alcohol abuse.  On discharge from a private 
hospital in December 2001, following another suicide attempt 
by overdose, the diagnosis was hypokalemia (corrected), 
alcoholic hepatitis due to alcohol abuse, and drug overdose.  
Hospital records dated in January 2002 note that the veteran 
had been hospitalized multiple times during the preceding 
three months, due to problems with depression and suicidal 
ideation.  The physician, in part, noted a history of 
hepatitis C, in addition to abuse of amphetamines, cocaine, 
and alcohol.  The diagnoses on discharge were major 
depression, recurrent and severe without psychotic features, 
episodic polysubstance dependence, and history of hepatitis C 
and shoulder injury.  

The veteran asserted that he was informed of his hepatitis C 
diagnosis when he donated blood at a private blood collection 
center.  Correspondence from the blood center dated in March 
2003 reports that a search of their records (which contain 
archived information back to September 1983) indicated the 
veteran donated blood between September 1986 and October 
1988; they reported that, as the FDA did not approve a 
clinical assay for the antibody to hepatitis C until May 
1991, they could not have notified the veteran of a positive 
hepatitis C test.  Furthermore, their records were negative 
for any such testing or notification.  

Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The veteran contends that he contracted hepatitis C in 
service.  However, service medical records contain no mention 
of treatment or diagnosis of hepatitis C or any other liver 
disorder.  While private medical records establish that the 
appellant currently has hepatitis C, there is no competent 
(medical) evidence relating such problems to service.  The 
evidence shows multiple risk factors for hepatitis C, 
including a history of intravenous drug use and alcohol 
abuse.  As a layperson, he is not competent to relate his 
hepatitis to an event in service by his own opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Notably also, 
information he has provided (such as when he became aware he 
had hepatitis C) has proved inconsistent with official 
records.  See March 2003 blood collection Center 
correspondence.  

As, noted, the Board has considered whether an examination to 
determine the etiology of the veteran's hepatitis C disorder 
is indicated, and has determined it is not.  In the 
circumstances at hand, any nexus opinion would be based 
entirely on speculation, and would have no probative value.  

As there is no competent evidence relating the veteran's 
current hepatitis C to service, the preponderance of the 
evidence is against his claim, and it must be denied.


ORDER

Service connection for hepatitis C is denied.  


REMAND

The veteran contends that he has PTSD as a result of a 
personal assault in service.  While there is mention of a 
possible diagnosis of PTSD in the veteran's medical record, 
there is no definite diagnosis, and no clear explanation of 
the underlying stressor.  He has not provided an account of 
stressor events in service adequate to allow for 
verification, including by alternate sources.  He is advised 
at this point that such information is critical to his claim, 
and failure to cooperate with collection of the information 
may result in processing of the claim under 38 C.F.R. 
§ 3.158(a) (dismissal due to abandonment).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  As there is no indication that the veteran engaged 
in combat, his lay testimony alone is insufficient to 
establish occurrence of the stressor event in service.  
38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
38 C.F.R. § 3.304(f).  

If a PTSD claim is based on personal assault in service, 
evidence from sources other than the veteran's records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to:  
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3).

Additionally, evidence of behavior changes following the 
claimed assault is relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of a stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.

Pertinent provisions of Manual M21-1 specifically address the 
types of documentation that may be used to corroborate the 
occurrence of a stressor where the alleged stressor event is 
physical or sexual assault.  M21-1, Part III, Change 49 
(February 1996) par. 5.14c.

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor, and allowing 
him/her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  As well, VA 
may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred. 38 
C.F.R. § 3.304(f)(3).  

Sufficiency of stressors is a medical determination; if any 
stressor event is determined to have occurred, a medical 
determination regarding its sufficiency might be necessary.  
Because of this and the remaining uncertainty regarding the 
precise nature of the veteran's psychiatric disorder and its 
etiology, a VA examination is in order.  

It also appears that pertinent medical records may be 
outstanding.  In his February 2003 Substantive Appeal (Form-
9), the veteran noted that he received medical treatment 
(apparently as a military dependent) at Goodfellow Air Force 
Base in Texas prior to entering active duty; reports of such 
treatment are not in the claims file.  Reports of any VA 
treatment are constructively of record, and must be secured.  
Furthermore, records in the claims file indicate the veteran 
was approved for disability benefits from the Social Security 
Administration (SSA).  Medical reports considered in the SSA 
determination could be pertinent to the matter at hand.  VA 
is obliged to obtain such records.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain complete copies 
of any Service Department (specifically 
dependent treatment prior to service), 
private, and VA clinical reports (not 
already of record) of any psychiatric 
treatment the veteran received prior to 
and since his active service.  He must 
assist in this matter by identifying all 
sources of treatment and providing any 
necessary releases.  The RO should also 
obtain any medical records considered by 
SSA in their determination on the 
veteran's claim for SSA disability 
benefits.

2.  In accordance with the provisions of 
M21-1, Part III, § 5.14, "PTSD Claims 
Based on Personal Assault," the RO 
should again send the veteran an 
appropriate stressor development letter.  
He should also be advised that in-service 
personal assault may be corroborated by 
evidence from sources other than the 
service records, as defined in 38 C.F.R. 
§ 3.304(f)(3). All specific examples of 
alternative sources of evidence listed in 
section 3.304(f)(3) must be included in 
the notification to the veteran.  The RO 
should inform the appellant that if he 
fails to respond in providing the 
details/verification sought, his claim 
may be dismissed as abandoned or denied 
as unsupported by the evidence.  

3.  Upon receipt of a response to the 
development above, the RO must conduct 
any further development indicated, then 
make a specific determination, based on 
the complete record, as to whether or not 
the veteran was exposed to a stressor 
event in service.  The RO must specify 
which, if any, claimed stressor is 
verified.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.  It should be noted that while 
occurrence of a stressor is an 
adjudicatory, sufficiency to support a 
diagnosis is a medical determination. 

4.  After the development requested above 
is completed, the RO should arrange for 
the veteran to be examined by a 
psychiatrist.  The examiner should be 
informed of the RO's stressor 
determination.  The veteran's claims 
folder must reviewed by the examiner in 
connection with the examination.  Based 
on an examination of the veteran and a 
review of the claims file, the examiner 
should determine the correct 
diagnosis(es) of the veteran's 
psychiatric disability and opine 
regarding its etiology, and specifically 
whether it is related to an event(s) in 
service.  

The opinion must include whether PTSD may 
be diagnosed under (DSM-IV), and, if so, 
should state the stressor(s) underlying 
the diagnosis.  (If the underlying 
stressor is one not previously noted in 
the record, the examiner should explain 
the basis for any finding concluding that 
stressor event actually occurred).  The 
examiner should reconcile any 
contradictory evidence regarding the 
psychiatric diagnosis, and explain the 
rationale for any opinion given.

5.  The RO should then re-adjudicate the 
claim.  If the benefit sought remains 
denied, the RO should issue an 
appropriate Supplemental SOC and provide 
the veteran the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is 
required of the appellant until he is 
notified.

The purposes of this remand are to provide adequate notice 
and to compile all evidence necessary to decide this claim.  
No action is required of the appellant until he is notified.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



